Citation Nr: 1714887	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  08-12 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In December 2007, the Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO.  He subsequently testified at a Travel Board hearing before the undersigned Veterans Law Judge in Las Vegas, Nevada in September 2009.  Transcripts of both hearings are of record.

In February 2010, the Board remanded the Veteran's claim.  In March 2014, the Board issued a decision denying entitlement to service connection for, in relevant part, diabetes mellitus.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2015, the Court granted a Joint Motion for Remand (JMR) pertaining to the diabetes mellitus issue.  In September 2015, the Board remanded the Veteran's claim.


FINDINGS OF FACT

1.  While stationed at Takhli Royal Thai Air Force Base (RTAFB) the Veteran served near the air base perimeter and therefore in-service herbicide agent exposure is conceded on a facts found basis.

2.  The Veteran has diabetes mellitus Type II.






CONCLUSION OF LAW

Diabetes Mellitus Type II, as due to herbicide agent exposure, may be presumed to have been incurred in wartime service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist do not need to be addressed.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). 

If a veteran was exposed in-service to certain herbicide agents (e.g., Agent Orange), service connection for certain diseases, including diabetes, will be presumed.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

VA has established a procedure for verifying a veteran's exposure to herbicide agents in Thailand during the Vietnam Era.  See VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.5 (herein M21-1); Compensation and Pension Service Bulletin, May 2010.  VA "has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes," as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  See Compensation and Pension Service Bulletin, May 2010.  The May 2010 Compensation and Pension Service Bulletin stated that "[s]pecial consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases" and that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."   Under the procedures outlined in the M21-1, if a Veteran served at certain RTAFBs, including Takhli RTAFB, during the Vietnam Era as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.b.  

Evidence & Analysis

As noted above, for a veteran who has been exposed to herbicide agents in-service, service connection will be presumed for certain diseases, to include diabetes.  The evidence of record indicated that the Veteran has had diabetes mellitus during the appeal period.  For example, private treatment records from Dr. J.C. dated from March 2006 to July 2006 noted diabetes mellitus in the active problem list and VA treatment records included an August 2007 note stating that the Veteran had a confirmed diagnosis of diabetes mellitus.   

The Veteran's personnel records indicated that he was stationed in Thailand from September 1966 to September 1967 and specifically noted Takhli RTAFB as a station of assignment.

A DD 214 of record for the period of service from October 1965 to October 1969 noted a specialty title of Aircraft Maintenance Technician.  A performance report covering the period from June 1966 to June 1967 noted the Veteran's current duty as: "Aircraft Radio Repairmen, installs, maintains, and repairs Airborne Communication equipment and test equipment used on the F-105 and the B-66 type aircrafts in the field shop and flight line."  A performance report covering the period from June 1967 to September1967 noted the Veteran's current duty as: "Aircraft Radio Repairman, squadron level.  Bench checks, calibrates, troubleshoots, modifies and repairs communications equipment installed in the F-105 aircraft.  Maintains and calibrates mock-up equipment, and assists flightline personnel with problems concerning communications equipment."

In an April 2008 VA mental health treatment note, it was noted that the Veteran "once was given a gun[] but not ammo to stand guard duty."  A March 2010 VA mental health treatment note stated that the Veteran "used to sleep better in the day time because the traumatic events in Vietnam including his pulling guard duty with an unloaded weapon."  

A September 2012 posttraumatic stress disorder (PTSD) VA examination report noted that the Veteran "spent a year in Thailand from 1966-1967 where he worked as security guard.  He felt vulnerable[] because while they were given guns they were not given bullets.  He felt like a target during those times."  The examination report noted three stressors, one of which was noted as "[w]as guarding the base with unloaded gun and feeling vulnerable because he felt like a helpless target."  It was noted that this stressor was adequate to support the diagnosis of PTSD and that the stressor was related to the Veteran's fear of hostile military or terrorist activity.  It was also noted that this stressor contributed to the Veteran's PTSD diagnosis.  A September 2012 rating decision granted entitlement to service connection for PTSD and in reaching that decision relied heavily on the September 2012 VA examination report.  The rating decision stated that "[y]our lay testimony was adequate to establish occurrence of the claimed stressor and that the claimed stressor is consistent with the places, types, and circumstances of service in the Republic of Vietnam."  The Board notes that while the Veteran has reported service in Vietnam, the March 2014 Board decision (since vacated by the May 2015 JMR) denied the Veteran's diabetes claim in part based on a lack of service in Vietnam.  

In June 2015, the Veteran submitted an excerpt from a book that he had written (which internet research indicated was published in March 2011).  The excerpt contained a highlighted paragraph that stated:

While stationed in the remote section of Thailand, I, along with other unfortunate personnel, was selected to augment the security police in guarding the perimeter of the base during hours of darkness.  I could never understand how we unarmed augmentees helped guard the base with no ammo in our weapons.  We were individually spaced between each of the fully armed security police, although we augmentees had empty weapons.  The security police had the only firepower.

A handwritten notation in the margin stated "Tak[h]li Air Base perimeter guard."  

Upon review, the Board finds that entitlement to service connection for diabetes is warranted.  Initially, evidence indicated that the Veteran served at Takhli RTAFB during the Vietnam Era.  See 38 C.F.R. § 3.2 (2016) (defining the dates of the Vietnam Era).  Next, while the Veteran's duty while stationed at Takhli RTAFB of Aircraft Radio Repairmen is not obviously consistent with exposure to the air base perimeter, he has provided competent and credible statements that indicated his work duties required him to serve near the air base perimeter.  As outlined, the Veteran reported having to perform guard duty with an unloaded weapon and that such occurred near the perimeter of the base while at Takhli RTAFB.  The Veteran is competent to report this and the Board find that the Veteran's statements are of increased probative value in that they were made not as part of his current claim for benefits on appeal, but in the course of treatment (or examination) for PTSD and as part of a published book.  Overall, the events reported by the Veteran are not inherently incredible.  

Moreover, as referenced, the RO granted entitlement to service connection based, at least in part, on the September 2012 VA PTSD examination report that included as one of three stressors the reported guard duty with an unloaded weapon.  Entitlement to service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2016).  The September 2012 RO rating decision referenced this regulation in granting service connection for PTSD.  As such, the RO, at least implicitly, accepted the events reported by the Veteran, to include the report of performing guard duty with an unloaded weapon, to be true and consistent with the places, types, and circumstances of his service.  The rating decision also referenced Vietnam Service. 

As such, and based on the evidence of record, the Board concludes that while stationed at Takhli RTAFB the Veteran served near the air base perimeter and therefore in-service herbicide agent exposure is conceded on a direct or facts found basis.  As the Board has found that the Veteran was exposed to herbicide agents in-service and that he has had diabetes mellitus during the appeal period, diabetes, as due to herbicide agent exposure, may be presumed to have been incurred in wartime service and the Veteran's claim is therefore granted.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

Here, in the decision granting service connection for PTSD the AOJ either accepted Vietnam service or duties as a guard in Thailand. 


ORDER

Entitlement to service connection for diabetes mellitus type II is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


